department of the treasury internal_revenue_service washington d c feb 20k vet er ral ad tax_exempt_and_government_entities_division re dear ' this letter is in response to your request for a ruling dated date which was submitted by your authorized representative regarding whether returning the plan's surplus assets after satisfaction of all benefit liabilities upon termination of the plan to the taxpayer violate sec_401 of the internal_revenue_code code and if the return of such assets constitutes an employer_reversion that is subject_to the excise_tax on reversions of qualified_plan assets to an employer under sec_4980 of the code the following facts and representations have been submitted taxpayer company company company consultant insurer amount amount amount amount date date date date date date date date date prior to the sale of its assets company sponsored and maintained the plan a single- employer defined_benefit_plan which was originally adopted by company effective date i on date company sold substantially_all of its assets to company a delaware corporation company and company were and are unrelated as a result of the sale company discontinued the operation of its manufacturing business and substantially_all of its employees became employees of company on the closing date in connection with the sale of its assets to company company changed its name to company on date on date company was merged into the taxpayer an ohio limited_liability_company which was the surviving entity in the merger company did not wish to continue the plan following its purchase of the assets of company and therefore under the asset sale agreement company and following the merger into the taxpayer now the taxpayer agreed that it would fully fund and terminate the plan as soon as practicable following the closing date of the asset sale accordingly the taxpayer terminated the plan effective date and on date the taxpayer filed with the pension_benefit_guaranty_corporation a standard termination notice to terminate the plan effective as of date the pension_benefit_guaranty_corporation has approved the standard termination notice filed by the taxpayer and the time period for objecting to such notice has expired without comment or objection from the pension_benefit_guaranty_corporation the taxpayer has also filed a form_5310 with the internal_revenue_service asking for a determination that the termination of the plan will not affect the plan's qualification but has not yet received a ruling in order to facilitate the termination of the plan the taxpayer with the assistance of the consultant prepared a bid specification for the purchase of a single-premium group_annuity_contract to cover all of the plan's liabilities on termination and submitted the specification to a number of insurance_companies for bids the specification included information on the participants the benefits payable to each of the participants as of the plan's termination_date and the forms of payment available under the plan in response to such bid specification the plan's trustee received a number of proposals including a proposal from the insurer after careful review of the proposals the taxpayer and plan trustee determined to accept the insurer's proposal in its proposal the insurer agreed to issue a single-premium group_annuity_contract to the plan pursuant to which the insurer would assume and pay ail of the benefits accrued under the plan as of the termination_date in exchange for the payment of a single-sum premium in the amount of amount to be paid on or before date the single-sum premium was calculated by the insurer based upon the participant data provided in the bid specification and its internal actuarial assumptions with respect to mortality and estimated rates of return the assets held in the plan were insufficient to pay the single-sum premium and therefore the taxpayer made an additional_contribution of amount to the plan on date in order to enable the plan to pay such premium the single-sum premium of amount was paid_by the plan's trustee to the insurer on date on date an additional_amount premium was paid to the insurer in order to provide for the payment of the benefits of two plan participants whose accrued_benefits were adjusted due to an increase in their credited service under the plan subsequent to date and in connection with the finalization of the group_annuity_contract the insurer discovered certain errors in and changes to the participant census data originally submitted by the plan which have generated premium refunds from the insurer to the plan totaling amount as a result of the issuance of the group_annuity_contract by the insurer all of the liabilities of the plan have been satisfied the sole asset remaining in the plan's trust is amount in premium refunds received from the insurer plus earnings thereon and the plan's trustee desires to return such amount to the taxpayer pursuant to the provisions of section of the plan based on the above facts and representations you through your authorized representative request the following rulings that the return to the taxpayer of the plan's surplus assets will not violate sec_401 of the code to the extent that such surplus is attributable to the premium refund in the total amount of amount received by the plan from the insurer and the earnings thereon and that the return to the taxpayer of the plan's surplus assets will not constitute an employer_reversion that is subject_to the excise_tax on reversions of qualified_plan assets to an employer under sec_4980 of the code to the extent that such surplus is attributable to the aggregate premium refund in the amount of amount received by the plan from the insurer and the earnings thereon plan provisions section dollar_figure provides the word company shall mean company or any successor_corporation or business organization which shall assume the obligations of company under this trust and plan section of the plan provides all contributions made by the company may be in cash or other_property determined by the company in its sole discretion all such contributions shall be based on the facts then understood by the company shall be conditioned upon the trust and plan constituting a qualified_plan under sec_401 of the code and unless otherwise specified by the company shall be conditioned upon deductibility of the contributions under sec_404 of the code in the years for which each such contributions was made all such contributions shall be irrevocable and shall never inure to the benefit of the company except that c b a any contributions which are made under a mistake of fact may be returned to the company within one year after the contributions were made any contributions made for years during which the trust and plan does not qualify under said sec_401 may be returned to the company within one year after the date of denial of qualification and any contributions which are not in whole or in part deductible under said sec_404 for the year for which they were made may to the extent such contributions were not so deductible be returned to the company within one year after the disallowance of the deduction a section of the plan provides upon termination of the trust and plan the assets then held in the trust fund shall be allocated and distributed to participants in accordance with the terms and provisions of section of erisa to provide the benefits accrued by participants as of the date of termination the assets so allocated to each such participant shall be distributed in the form of a retirement benefit commencing on such date on or after the date of termination of the trust and plan but in any event not later than his normal_retirement_date as the administrator shall select such distribution shall be accomplished through either i continuance of the trust fund or a new trust fund or ii purchase of annuity_contracts provided however that the administrator may direct that the trust fund be continued with respect to some of the participants and that annuity_contracts be purchased with respect to other participants if any allocation produces a retirement benefit which has a lump sum actuarial equivalent of three thousand five hundred dollars dollar_figure or five thousand dollars dollar_figure on and after date or less the administrator shall pay in lieu of such retirement benefit the lump sum actuarial equivalent value any sums held by the trustee in the trust fund after satisfaction of or provision for all liabilities with respect to all persons entitled to benefits accrued under this trust and plan as of the date of termination shall be returned to the company law sec_401 of the code provides in general that a plan qualified within the meaning of code sec_401 may not at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust use or divert any part of the plan's assets for purposes other than the exclusive benefit of the employees and their beneficiaries however this paragraph shall not be construed in the case of a multiemployer_plan to prohibit the return of a contribution within months after the plan_administrator determines that the contribution was made as a mistake of fact sec_1_401_a_-2 of the income_tax regulations regulations provides that sec_1_401-2 a regulation promulgated prior to the employee_retirement_income_security_act_of_1974 erisa provides rules under sec_401 of the code and that regulation is applicable unless otherwise provided sec_1_401-2 of the regulations provides rules under sec_401 of the code for the impossibility of diversion under the trust instrument sec_1_401-2 provides that the intent and purpose in sec_401 of the code of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even thought the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_403 c a of the employee_retirement_income_security_act_of_1974 erisa as amended for which there is no parallel provision in the code provides that a contribution which is made by an employer by a mistake of fact may be returned to the employer within one year after payment of the contribution sec_4980 of the code defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 or ii any distribution to the employer allowable under sec_401 in the case of a plan other than a multiemployer_plan by reason of mistake of fact or iii in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible revrul_91_4 1991_1_cb_57 provides that a plan qualified within the meaning of code sec_401 may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa analysis with respect to the issue of whether the contributions which are the subject matter of this ruling_request were made as a result of a mistake of fact amount and amount were contributed to the pian in order to effect the standard termination of the plan these amounts were determined by the insurer based upon the participant data provided in the bid specification and the insurer's internal actuarial assumptions with respect to mortality and estimated rates of return so that annuity contacts could be purchased for participants under the plan after satisfaction of all liabilities with respect to employees and beneficiaries of the trust the taxpayer has been told by the insurer that it is entitled to a refund of premiums in the total amount of amount according to the insurer the reductions in premiums - totaling amount are the result of changes in the plans participant data that was originally included in the bid specifications provided to the insurer therefore in short the insurer's initial reliance on participant data that was later revised was the cause of the taxpayer contributing more to the plan than was required to satisfy all of the plan's liabilities with respect to employees and their beneficiaries upon termination of the plan consequently the revisions in calculations by the insurer were due to a mistake of fact as contemplated in sec_403 of erisa and in this case such revisions in a mistake of fact as provided under calculations by the inseirer-were made due to - sec_4980 of the code revrul_91_4 1991_1_cb_57 provides that a plan qualified within the meaning of code sec_401 may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa as noted above the plan contains such a provision rulings thus with respect to your ruling requests we conclude as follows that although amount exists because of a mistake of fact amount arose as the result of two contributions made on two separate occasions date and date - each of which are more than one year prior to the date of this ruling letter consequently amount may not be returned to the taxpayer in accordance with section a of the plan and sec_403 of erisa however amount is the result of an erroneous actuarial computation as described in sec_1_401-2 of the regulations which arose due to a mistake of fact and accordingly may be returned to the taxpayer subsequent to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust in accordance with sec_1_401-2 of the regulations and section of the plan sec_4980 of the code provides that the term employer_reversion does not include in the case of a plan other than a multiemployer_ plan an amount distributed to the employer by reason of mistake of fact accordingly amount is described in sec_4980 of the code and thus the return of amount to the taxpayer does not constitute an employer_reversion under sec_4980 of the code this ruling only addresses the two issues that we have ruled upon in particular we are not expressing any opinion as to deductibility of any particular contribution to the plan under sec_404 of the code nor whether the termination of the plan will affect the plan's qualification this letter_ruling is based on the assumption that the plan was and is qualified within the meaning of code sec_401 at all times relevant thereto it also assumes the correctness of all representations made with respect thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact _ at this ruling is directed only to the taxpayer that requested it sincerely yours on mh ae david m ziegler manager employee_plans actuarial group
